Citation Nr: 0534119	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for patellofemoral 
arthritis of the right knee (right knee disability).

3.  Entitlement to service connection for patellofemoral 
arthritis of the left knee (left knee disability).

4.  Entitlement to service connection for degenerative joint 
disease of the right ankle (right ankle disability).  

5.  Entitlement to service connection for degenerative joint 
disease of the left ankle (left ankle disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 and subsequent rating 
decisions from the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO).  A hearing before a 
hearing officer at the RO was conducted in October 2001.  A 
hearing before the undersigned Acting Veterans Law Judge was 
conducted in May 2005.  At that hearing, he submitted 
additional evidence, which were duplicates of evidence 
previously submitted, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304 (2005).

The issues of service connection for bilateral knee and ankle 
disabilities addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's current sleep apnea is related to his 
service-connected hypertension.

CONCLUSION OF LAW

The veteran's sleep apnea was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
The RO sent the veteran notice in September 2002, after the 
initial denial.  

The September 2002 letter essentially explained the type of 
evidence that needed to be submitted for him to prevail on 
the claim, what evidence he should submit, and what evidence 
the RO would obtain for him.  He was also, in essence, told 
to submit all pertinent evidence he had in his possession.  
As well, the RO cited the regulations pertaining to the VCAA 
in the statement of the case (SOC) issued in September 2003.  
VA has satisfied its duty to assist the veteran.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained these pertinent medical records.  

Finally, the veteran has been provided a VA examination to 
determine whether his current sleep apnea is related to his 
service in the military or that it caused his service-
connected hypertension - as alleged.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.


II.  Factual Background

The veteran's service medical records are negative for any 
findings, complaints or treatment of sleep apnea.  

The veteran submitted a letter from his private physician, 
Michael E. Loreti, M.D., dated in September 1999 which stated 
that "a direct consequence of sleep apnea is hypertension 
which [the veteran] also suffers from."  The veteran is 
currently service-connected for hypertension.

A VA neurological examination was conducted in November 2002.  
The veteran stated that the first signs of sleep apnea 
occurred in service when he fell asleep during daytime, had 
excessive somnambulance, and loud snoring.  He stated that 
the problems worsened after separation from service.  The 
examiner noted that the veteran had a VA sleep study 
conducted in 1997 or 1998 which diagnosed obstructive sleep 
apnea.  A VA study conducted in 1998 diagnosed obstructive 
sleep apnea, severe sleep disorder breathing, central apneas, 
and obstructive sleep apnea.  Since then, he received a 
continuous positive airway pressure (CPAP) machine for 
treatment.  The CPAP has helped but he still had symptoms of 
the condition.  The diagnosis was obstructive sleep apnea, on 
treatment.  In an addendum dated in December 2002, the 
examiner stated that there was no direct or causal 
relationship between the veteran's service-connected 
hypertension and sleep apnea.  

In a letter dated in November 2003, the veteran's spouse 
stated that she has known the veteran since 1979, but that 
she first noticed a change in his sleep habits when he 
entered service in 1982.  At that time, she noticed that the 
veteran began to snore and gasp for air.  She also noted that 
little was known about sleep apnea in 1982.  Also in a letter 
dated in November 2003, a fellow serviceman stated that he 
slept in the same room as the veteran for two years in 
service and the veteran began to snore and gasp for air at 
that time.  The condition became worse over time.  The fellow 
serviceman believed that the veteran had sleep apnea in 
service.  He also noted that little was known about sleep 
apnea when they were in service.  

In statements and testimony the veteran essentially stated 
that he has had sleep apnea since childhood, but that it 
severely worsened in service as indicated by his falling 
asleep during daytime, excessive somnambulance, and loud 
snoring.  He also noted that there was little knowledge about 
the condition when he was in service and therefore, he and 
the physicians who treated him at that time were unaware of 
the condition.  During testimony at his hearing before a 
hearing officer at the RO in October 2001, he stated that he 
was not contending that his service-connected hypertension 
caused his sleep apnea, but that the opposite situation 
occurred.  He believes that his service-connected 
hypertension was caused by his not getting proper sleep and 
improper breathing during sleep during service.  See hearing 
transcript (T.) at 6.  He essentially notes that as there is 
evidence of hypertension in service and he is service 
connected for the condition, he therefore, should be service 
connected for sleep apnea because it caused his inservice 
hypertension.  

III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The record contains two medical opinions regarding the 
etiology of the veterans sleep apnea.  A private opinion 
links the veteran's sleep apnea to his service-connected 
hypertension.  A VA doctor opines that there is o 
relationship between the veteran's service-connected 
hypertension and his sleep apnea.  The Board finds both 
opinions to be credible.  As such, the positive and negative 
evidence is in equipoise.  Therefore, the Board will give the 
veteran the benefit of the doubt in concluding that his sleep 
apnea is related to his service-connected hypertension.  
38 U.S.C.A. § 5107.

ORDER

Service connection for sleep apnea is granted.  


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).

The veteran's service medical records are negative for any 
findings, complaints or treatment of a knee or ankle 
condition.  His service medical records do note that in 
September 1984 he presented to a medical clinic with low back 
pain of six days duration and an elbow bruise when he landed 
in a tree during a parachute jump in service.  

The veteran contends that he injured his knees and ankles 
when he landed in a tree during a parachute jump in service.  
He submitted a letter from his private physician, Michael E. 
Loreti, M.D., dated in November 2003, who stated that the 
veteran sustained injuries to his knees and ankles in service 
due to a parachute jump.  The veteran testified at his 
hearing in May 2005 that he presented at the East Orange, New 
Jersey, VA medical center (MC) in 1986 shortly after 
separation from service for treatment of his knees and 
ankles.  See T. at 9-10.  

The Board notes that February 1986 and February 1990 VA 
examination reports are of record.  At those times, the 
veteran did not relate any knee or ankle condition and the 
orthopedic portions of the examinations did not find any such 
disabilities.  However, the Board also notes that VAMC 
treatment records from 1986, as well as medical records from 
Dr. Loreti, are not part of the claims folder.  Thus, the RO 
should make all attempts to locate these treatment records 
and associate them with the claims folder.

The veteran was provided VA examinations pertaining to these 
conditions in November 1998 and November 2002, but the VA 
examiners did not provide an opinion regarding the etiology 
of any knee or ankle condition.  So an opinion is needed 
concerning this.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for a knee or 
ankle condition at the East Orange, New 
Jersey, VAMC from 1986 which is not 
currently of record.  Also obtain the 
information necessary to acquire his 
complete clinical records from Dr. 
Loreti.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
nature, extent and etiology of any 
currently present knee or ankle 
disability.  Send the claims folder to 
the examiners, as well as a copy of this 
remand, so his pertinent medical history 
can be reviewed.  The physician should 
provide an opinion as to whether it is at 
least as likely as not that any knee or 
ankle condition now present was incurred 
in or aggravated by service.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral knee and 
ankle disabilities.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


